Citation Nr: 0429490	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  02-10 885	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands, feet, ears and temple.

2.  Entitlement to an increased rating for a metatarsal 
callous of the left foot, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1993 and April 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey and Chicago, Illinois, 
respectively.


REMAND

The veteran was afforded a VA examination in March 2001.  The 
veteran's chief complaint was a cold injury to his toes, 
fingers and ears.  He related that he served in the United 
States Army in Korea in 1952 during the winter and 
temperatures dropped to 50 degrees below zero.  He also 
stated that while in Korea his ears blistered and that after 
a few days he healed and that he was never hospitalized.  He 
reported that, beginning in 1994, he developed a constant 
cold sensation in his toes that recurred each winter and now 
persists all winter long and dissipates in May or June.  He 
also stated that his two small toes turn white during the 
winter season.  The physical exam revealed normal hands, feet 
and toes.  There was normal skin texture, normal hair growth 
and normal nail development with no sign of tissue loss or 
edema.  The examiner said that he was not a cold expert; 
however, he opined that he found it difficult to accept that 
the veteran's symptoms would arise after forty years 
following the initial injury.  It was also noted that 
objective evidence of pain, numbness, and arthralgia was 
difficult to ascertain.

The veteran was denied service connection for residuals of 
frostbite of the feet, hands, ears and temple by way of a 
rating decision in April 2001.  The rating decision noted 
that there was no evidence of frostbite in the veteran's 
service medical records (SMRs) or on his separation 
examination and that the veteran did not report experiencing 
symptoms until 1994, forty years after his military service.  

At a video conference hearing conducted in September 2004, 
the veteran stated that after service he was treated at a 
Newark, New Jersey VA hospital and at a North Chicago VA 
hospital.  No medical records from either facility have been 
associated with the claims file.  A search for such records 
should be undertaken.

As for the veteran's claim for an increased rating, the RO 
denied the claim in 1993 because statements received from 
H.K.C. Yu, M.D. and C.F. Mahoney, Jr., M.D., dated in March 
1993, did not show treatment for the service-connected 
callous.  In order to obtain evidence of the current degree 
of disability, an examination is now required.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  The Board is specifically 
interested in any VA treatment records 
that may be outstanding from VA 
facilities in Newark, New Jersey, or 
Chicago, Illinois, since 1953, as related 
by the veteran in his September 2004 
testimony.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran which have not 
been secured previously.  

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected metatarsal 
callus of the left foot.  The claims file 
and a copy of this remand should be made 
available to the examiner for review 
prior to the examination.  The examiner 
is requested to determine all current 
manifestations associated with the 
veteran's metatarsal callus of the left 
foot and to comment on its severity.  All 
functional losses due to the callous 
should be noted in detail.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

